               Case 3:17-cv-05837-RJB Document 84 Filed 10/09/18 Page 1 of 1




 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT TACOMA

 8      ANNA OMELIN,                                         CASE NO. 3:17-cv-05837-RJB
 9                                 Plaintiff,                ORDER OF DISMISSAL WITH
                v.                                           PREJUDICE
10
        HANSEN BEVERAGE COMPANY,
11      MONSTER ENERGY COMPANY, and
        RED BULL NORTH AMERICA, INC.,
12
                                   Defendants.
13

14

15          PURSUANT TO all parties’ agreement to dismissal with prejudice under Fed. R. Civ. P.

16   41(a)(1)(A)(ii), this matter is HEREBY DISMISSED WITH PREJUDICE.

17          It is so ordered.

18          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

19   to any party appearing pro se at said party’s last known address.

20          Dated this 9th day of October, 2018.

21

22
                                           A
                                           ROBERT J. BRYAN
                                           United States District Judge
23

24


     ORDER OF DISMISSAL WITH PREJUDICE - 1
